 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHooverEnterprises,Incd/b/aChambersburgCounty MarketandUnited Food and Commer-cialWorkers International Union,Local 1357,AFL-CIO-CLC Case 6-CA-19345April 14, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN, CRACRAFT, AND HIGGINSOn September 25, 1987, Administrative LawJudge John H West issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbriefThe Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings,2 findings,and conclusions only to the extent consistent withthisDecision and OrderIn June 1985 the Respondent began operationsand voluntarily recognized the Union based on ma-jority support of the store employees determinedby a card check The Respondent and the Unionnegotiated for an initial contract from late Augustuntil early November 1985 The judge found thatby November 11 the parties had agreed on allterms and conditions of employment, including aunion-security clause, to be incorporated into a col-lective-bargaining agreementHowever, on No-vember 11, James Hoover, the Respondent's president, orally informed the Union that he was revok-ing his earlier agreement to the inclusion of aunion-security clauseOn November 12 the Unionrequested that the Respondent implement theagreement presented at the November 11 meetingin its entirety and on November 18 requested thatHoover sign the contractOn November 29 Hoover informed the Union inwriting that he would not agree to the contract if itcontained the union security clauseThe Unionmade a second request to sign on December 6 and,in answer, the Respondent, on December 10, statedunequivocally that it would sign and implement thecontract only if the union-security clause were de-letedThe Union filed its original charge alleging8(a)(5) violations on July 21, 1986 The judge con-'The Respondenthas requested oral argumentThe requestisdeniedas the record exceptionsand briefsadequately present theissues and thepositionsof the parties2 The Respondent filed a motionto admitrejected evidence The GeneralCounsel filedan opposition and a motion to strikeportions of theRespondents briefWe need notrule on these motions because for thereasons setforth below wefind it unnecessaryto reach theissues thattheyaddress namely the Respondents defensesof res judicata and collateral estoppelsidered the Respondent's 10(b) defense and foundthat the Union's filing of a civil suit in U S districtcourt on January 22, 1986, seeking specific per-formance of the contract, constituted a demand toabide by the contract made within 6 months of thecharge The judge, relying on a "continuing viola-tion" theory, discussed in full below, found that theRespondentwas not justified in rescinding itsagreement to the union-security clause on Novem-ber 11, 1985, and that, therefore, the refusal to execute and implement the contract in November andDecember constituted an unfair labor practice ena-bling him also to find a January 22, 1986 continu-ing violationThe judge found that Section 10(b) did not barthe complaint allegation that the Respondent vio-lated Section 8(a)(5) by refusing to execute, on andafterNovember 11, 1985, a previously agreed-oncollective-bargaining agreement, even though thecharge was not filed within 6 months of the Respondent's initial unequivocal refusals to executethat contract 3We disagree In so doing, we notethe judge's reliance on a line of Board decisionsconcluding withTorringtonConstructionCo,235NLRB 1540 fn 2 (1978),4 in which the Board heldthat a charge is timely filed if brought within 6months ofanyrefusal to execute a contract Underthis line of cases, a charge is timely filed evenwhen the initial refusal to execute occurred morethan 6 months prior to the filing of the chargeThis conclusion is premised on the theory that alater refusal to execute a bargaining agreement con-stitutes a "continuing violation" and, therefore, theinitial refusal does not trigger the time bar of Sec-tion 10(b)After careful reconsideration, we haveconcluded that this interpretation of Section 10(b)should be abandonedAccordingly,we overruleTorrington Construction Co,and similar cases to theextent they find that a refusal to execute a bargaining agreement constitutes a continuing violationStrict adherence to the 10(b) limitation is pre-scribed by authoritative precedent and by legislative history InMachinists Local 1424 v NLRB,362U S 411, 419 (1960), the Supreme Court set forththe dual policies underlying Section 10(b)a Sec10(b) providesin relevant partThatno complaint shall issue based uponany unfairlabor practiceoccurringmorethan six monthsprior tothe filing of the charge withthe Board and the serviceof a copythereof upon the person againstwhomsuch charge is made4 SeeServ All Co199 NLRB 1131 fn 1 (1972) enf denied 491 F 2d1273 (10th Or 1974)McCready & Sons195 NLRB 28 30 (1972) enfdenied 482F 2d 872 (6th Or 1973)Field &Sons189 NLRB 406 408(1971) enfdenied 462F 2d 748 (1st Cir 1972)Strong Roofing &Insulating Co152 NLRB 9 10 fn 2 (1965) enfdas modified386 F 2d 929 (9thCir 1967) revdon other grounds393 U S 357 (1969)293 NLRB No 78 CHAMBERSBURGCOUNTY MARKETThese policies are to bar litigation over pastevents "after records have been destroyed,witnesses have gone elsewhere, and recollec-tions of the events in question have becomedim and confused," H R Rep No 245, 80thCong, 1st Sess, p 40, and of course to stabi-lize existingbargaining relationshipsOur continued adherence to the theory that a re-fusal to execute a bargaining agreement constitutesa continuing violation would vitiate these fundamental policiesA respondent charged with refusing to execute alabor contract would predictably defend by deny-ing that a contract binding on him had beenformed This is in fact the defense the Respondenthere has asserted Establishment of such a defensewould necessarily require reference to the facts andcircumstances surrounding the contract negotia-tionsThe comments of the Sixth Circuit inNLRBvMcCready & Sons,supra, 482 F 2d at 875, are in-structive hereWith the passage of time those facts becomeharder to prove as memories fade and wit-nesses become unavailableAdoption of theposition urged upon us by the Board [that arefusal to execute a labor contract constitutes acontinuing violation] would allow a charge tobe brought at the whim of a union at any timewithin the term of the contractat issue-inthis case three yearsDuring this period, theemployer is left in a precarious position, uncer-tainof his liability and bearing an onus of defense which increases with timePermitting litigation based on stale charges undersuch circumstances thereby denies a respondent areasonable opportunity to prepare a defense and isinconsistent with the design of Section 10(b)Application of the continuing violation doctrineto a refusal to execute a bargaining contract wouldalso frustrate Section 10(b)'s goal of strengtheningand defending the stability of bargaining relation-shipsTo ensure this stability, parties in a collec-tive-bargaining relationshipmust at alltimes beable to assess their obligations to each other expeditiously andwith reasonable certaintyOnce aparty refuses to execute a contract, a dispute isclearly drawn To permit a challenge to this refusalto execute at any time during the term of the con-tract would leave the parties' relationship uncertainfor a protracted period of timeThe faithful application of Section 10(b) wouldnot work undue hardship on the party challengingthe refusal to execute That party is as much onnotice that an unfair labor practice may have oc-curred with the initial refusal to execute as with655subsequent refusals It is not unreasonable to require that party to file a charge within 6 months ofthe initial refusal to challenge that allegedly unlaw-ful act and other resulting illegal conductHence, we will no longer treat a party's continu-ing refusal to execute a bargaining agreement as acontinuing violation of the Act This view is con-sonant with those of most of the courts of appealsthathave addressed this issue 5 Accordingly, acharge alleging an unlawful refusal to execute abargaining contract is cognizable only when filedwithin 6 months of the time at which the chargingparty is on notice ofan initialrefusal to execute 6Because the unfair labor practice charge in thisproceeding was filed on July 21, 1986, litigation ofany refusal to execute occurring before January 21,1986,would be barred by Section 10(b) Becausethe Union was on clear notice of refusals to signbefore that date, its charge was untimely Accord-ingly,we will dismiss all portions of the complaintthat allege 8(a)(5) violations with respect to failureto execute and abide by the collective-bargainingagreement negotiated in November 1985 'A different result, however, is required with respect to the complaint allegations that the Re-spondent violated Section 8(a)(5) on April 15, 1986,by withdrawing recognition from the Union and inMay 1986 by implementing certain specifiedchanges in the employees' terms and conditions ofemployment without notifying the Union or afford-ing it an opportunity to bargain Here, there is no10(b) issue because both the withdrawal and theunilateral changes occurred within 6 months of the5 SeeNLRB v Serv All Cosupra at 1274-1275NLRB v McCready &Sons supra at 873-876NLRB v Field &Sonssupra at 750-751 But seeNLRB v Strong Roofing &Insulating Cosupra at930 Ithas been notedthatStrongmay be construedas holdingmerelythat the continuing violation doctrine is applicablewhen the partyhas changed its reason for refusing to signthe contractMcCreadysupra at 875fn3CfGeneralMarine Transport Corp v NLRB619 F 2d 180 186 (2d Cir 1980) (continningviolation doctrineinapplicableto continuedrepudiationof multiemployer agreement)NLRB v Preston H Haskell Co616 F 2d 136139-142 (5th Cir 1980)(continuingviolation doctrine inapplicable towithdrawalfrom multtemployerbargaining unit)6We notethat finding the continuingviolationdoctrine inapplicable torefusalsto execute bargaining agreements is not inconsistentwith theBoardsholding inFarmingdale IronWorks249 NLRB 98 99 (1980)enfdmem 661F 2d 910 (2d Cir 1981)that breachesof periodic contractual obligationsmay constituteseparate and distinctviolations thatcan be remedied if withinthe 10(b) period SeeBeckley Belt Services Co279 NLRB 512fn 6 (1986)Breaches of periodic contractualobligationsfallwithinthe first category of cases the Courtdefined inMachinistsLocal 1424 v NLRBsupra 362 U S at 416-417 which includes occurrences within the 6-month limitations period that in andof themselvesmay constitute as a substantive matter unfairlabor practicesSuchbreachesare not merely reiterations of an initial unlawful act but are separate unlawful acts based on separate obligations' In viewof our disposition of thisportionof thecasewe find it unnecessary to pass on(1) the judge s finding that theUnions filing of theJanuary 22 1986lawsuit constituted acontinued demand to executethe contract and (2) thejudge s ruling on the merits of the Respondent sdefenses of resjudicata and collateral estoppel I656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfiling of the chargeAlthough we agree with thejudge's conclusion that the Respondent violatedSection 8(a)(5),we do so only for the followingreasonsThe Board has consistently held that where, ashere, an employer has voluntarily extended recognition to a union, the union is entitled to an irrebut-table presumption of majority status until a reason-able time for bargaining has elapsedAfter thatpoint the union enjoys a rebuttable presumption ofmajority statusThis presumption can be rebuttedby an employer's showing that at the time of therefusal to bargain the union did not have majoritystatus in fact, or that the employer had a good-faithdoubt of the union's majority status based on objec-tive considerationsSeeRoyal Coach Lines, 282NLRB 1037 at 1038 (1987)Normally, the Board makes a threshold findingabout whether a reasonable time for bargaining haspassed before determining whether an employer'sevidence could support a good-faith doubt regard-ing the union's majority status or a finding of nomajority in factBrennan's Cadillac,231NLRB225, 226 (1977) Here, however, we do not have todecide the threshold issue because, even if a rea-sonable period of time had elapsed, the Respondenthas submitted no record evidence bearing on theissue of loss of majority support 8Accordingly, we conclude that, by withdrawingrecognition from the Union on April 15, 1986, andimplementing certain unilateral changes in termsand conditions of employment in May 1986, theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theActWe will therefore order the Respondent tocease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreementThe Respondent is also ordered to cancel the un-lawfully implemented changes if the Union so re-questsORDERThe National Labor Relations Board orders thattheRespondent,Hoover Enterprises, Inc d/b/aChambersburgCountyMarket,Chambersburg,8 As notedby thejudge the Respondents counsel in his brief to thejudge assertedthat Hoover withdrewrecognition from the Union afterreceiving a petition signedby a majority of the employeesstating thatthey no longer desired the Unionto serve as their representative However thisjustificationis not substantiatedby any testimony beforethe judgeor by anydocuments enteredinto the record The judgeapparently inrecognitionof this critical defectin the Respondent s defense relied onhis finding of a prior unfairlabor practice relatedto contractexecution tofind that evenif the Unionhad lost majority support the petitionwastainted and could notbe relied on by theRespondentHowever thejudge never made a findingthat the Unionhad infact lost the support ofthe Companys employeesPennsylvania, its officers, agents, successors, andassigns, shall1Cease and desist from(a)Granting wage increases, Sunday and night-shift pay differentials, holiday pay, 1 week's vacation after 1 year's service, and medical coveragewithout affording the Union an opportunity to bargain about the changes as the exclusive representative of the employees in the bargaining unit set outbelow in paragraph 2(a)(b)Withdrawing recognition of, and refusing tobargain with, the Union as the exclusive representative of the Respondent's employees in the bargain-ing unit set out below in paragraph 2(a)(c) In any like or related manner interferingwith, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Restore recognition to and, on request, bar-gain with the Union as the exclusive representativeof the employees in the following appropriate unitconcerning terms and conditions of employmentand, if an understanding is reached, embody theunderstanding in a signed agreementAll employees employed by the Employer atitsChambersburg, Pennsylvania facility, ex-cluding directors, officers, shareholders of theEmployer, store director, store managers, meatmanager, frozen food manager, dairy manager,produce manager, deli manager, bakery manager, confidential employees and guards pro-fessional employees and other supervisors asdefined in the Act(b) On request of the Union, cancel the unilateralchanges in employees' terms and conditions of employment found unlawful herein(c) Post at its facility in Chambersburg, Pennsylvania, copies of the attached notice marked "Ap-pendix "9 Copies of the notice, on forms providedby the Regional Director for Region 6, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material9 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board CHAMBERSBURGCOUNTY MARKET(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT grant wage increases, Sunday andnight shift pay differentials, holiday pay, 1 week'svacation after 1 year's service, and medical cover-age without affording the Union an opportunity tobargain about the changes as the exclusive repre-sentative of those of you in the bargaining unit setout belowWE WILL NOT withdraw recognition of, andrefuse to bargain with, the Union as the exclusiverepresentative of those of you in the bargainingunit set out belowWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll employees employed by the Employer atitsChambersburg, Pennsylvania facility, ex-cluding directors, officers, shareholders of theemployer, store director, store managers, meatmanager, frozen food manager, dairy manager,produce manager, deli manager, bakery man-ager, confidential employees and guards, pro-fessional employees and other supervisors asdefined in the ActWE WILL, on request of the Union, cancel theunilateral changes we made in your terms and con-ditions of employment that the Board found to beunlawfulHOOVERENTERPRISES,INCD/B/ACHAMBERSBURGCOUNTY MARKETGlenn M Olcerst Esq,for the General CounselRobertW Lambert Esq,of Indiana, Pennsylvania, forthe RespondentDECISIONSTATEMENT OF THE CASE657JOHN H WEST Administrative Law Judge on acharge filed July 21, 1986 amended August 11 and 261986, against Hoover Enterprises Inc d/b/a Chambersburg County Market, a complaint was issued September5, 1986 and amended November 21, 1986 The amendedcomplaint alleges that Respondent violated Sections8(a)(1) and (5) and Section 8(d) of the National LaborRelations Act (Act) by withdrawing, without justification, a previously agreed to collective bargaining proposalwhen it appeared that ratification was imminent, byfailing and refusing, since the November 12, 1985 union 1request to execute a written contract embodying a fulland complete agreement reached on November 4, 1985,by refusing, notwithstanding the Union's request on November 12 and December 6, 1985, to abide by the collective bargaining agreement reached on November 4, 1985,by withdrawing on April 15, 1986 its recognition of theUnion as the exclusive collective bargaining representativeof the unit, and by implementing pay increasesSunday and night shift pay differentials, holiday pay 1week s vacation after 1 year s service and medical coverage in May 1986 without prior notice to the Union andwithout having afforded the Union an opportunity to negotiate and bargain as the exclusive representative of Respondent s employees In its reply to the amended complaint,Respondent asserts that the Union ceased beingthe designated exclusive collective bargaining representative of the unit after April 14, 1986 Further, Respondentdenies that it violated the Act It also raises two affirmative defenses, namely that certain of the allegations inthe complaint are barred by the statute of limitations andthat the issue of the existence or nonexistence of a collective bargaining agreement between the Union and Respondent may not be relitigated in this proceeding underthe principles of res judicata, collateral estoppal, andclaims preclusion, as a result of certain findings an orderentered in Civil Action No 86-0406 in the United StatesDistrict Court for the Eastern District of PennsylvaniaA hearing was held in Chambersburg Pennsylvaniaon December 3, 1986 on the entire record in this caseincluding my observation of the demeanor of witnessesand consideration of the oral argument of the GeneralCounsel and the brief filed by Respondent in February1987 I make the followingFINDINGS OF FACTIJURISDICTIONRespondent, a Pennsylvania corporation, is engaged inthe retail sale of groceries with its principal offices located in Chambersburg, Pennsylvania The complaint alleges, the Respondent admits, and I find that at all timesmaterial,Respondent has been an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act It is also found that the Union has been a'Hereinafter referred to as United Food and Commercial WorkersInternationalUnion Local 1357 AFL-CIO-CLC 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlabor organization within the meaning of Section 2(5) ofthe ActIITHE ALLEGED UNFAIR LABOR PRACTICEIn about June 1985 James Hoover opened the Chambersburg County Market It has between 85 and 95 employees Previously, Hoover operated a grocery store inBarnesboro,PennsylvaniaWhile still in Barnesboro,Hoover began discussions regarding the involvement oftheUnion at the Chambersburg facility withRussellFowble, the vice president of the Union Hoover allowed the Union to `come in and solicit the employees,"he accepted the majority vote of the employees at theChambersburg store, which was demonstrated by a cardcheck, and he voluntarily granted recognition to theUnionOn June 26, 1985, Hoover, who is president of Respondent, entered into an agreement (G C Exh 23),withHuman Resources Management, Inc (H R M )under which the latter agreed to provide "general laborconsultation services, including, but not limited to, contract administration, contract negotiations, and grievanceservice and other related services 2 The agreement further providesThe Owner hereby agrees that within ten (10)days from the date of this agreement it will notifyany and all labor organizations representing employees of the Owner that HRM is authorized torepresent the Owner in all negotiations and/or discussions relating to labor problems including contractualbenefitsand contractual negotiations solong as the agreement is in effect 3Frank Fenters and Frank Botta both of H R M , wereassignedto handle Respondent's account with the formerbeing the chief spokesmanBefore negotiations on the collectivebargaining agreement began,Hoover allegedly told Fenters that he objected to a union security clause or a union shop clausein4any collectivebargaining agreementcovering theChambersburg storeAssertedly,Fenters told Hooverthat the Union would never buy itFowble had a master contract proposal prepared andcontacted Fenters around August 23, 1985, to arrange ameeting Farlier Hoover told Fowble that H R M wouldbe handling Respondent's labor negotiations and thatFowble should call H R M in Pittsburgh, PennsylvaniaAt the August 23 meeting Fowble and Grant Rhodeswho isa union businessrepresentative presented Fentersand Botta with the Union s proposal for the contract(G C Exh 2) 5 It was agreed at the August 23, 1985meeting that the next meeting would be on September 5,19852H R M previously represented Hoover s Barnesboro store3At the time of the trial herein the agreement was still in effect4 Such a clause was contained in the agreementbetweenthe Union andHoover s prior operation in Barnesboro5At no time during the August 23 1985meetingwas Fenters authority discussedFowble testified that he was directed to speak to Fentersby Hooverand Fenters presented himself as a negotiatorHoover attended the September 5, 1985 negotiatingsession but Fenters was the spokesman for the Companyat this and subsequentnegotiating sessionsHoover andFenters, however, conferred and caucused throughoutthe sessionsBotta alsoattended for Respondent Fowbleand Rhodes attended for the Union, with the formeracting asthe chief spokesman The Employer presenteditsproposal (G C Exh 3) 8 Fowble testified that thehighlightswere the union security clause with the Employer proposing a 90 day period, pension with the Employer proposing that the contract not provide for one,no severance, and a health and welfareplan similar tothe Union's but it would be provided by the EmployerAt the conclusion of the meetingarrangementsweremade to meeton September 13, 1985The same individuals, except Botta, attended the September 13 sessionFowbie testified that the partiesagreed to modify the union security clause article 2 2, toprovide for a 60 day period, which had been suggestedby the Employer, that Fenters agreed to this and Hooverwas present when he, Fenters, signified his agreement,that it was agreed that the probationary period, article8 2,would also be 60 days, that as agreement wasreached regarding each particular provision he indicatedthis on his working copy (G C Exh 4),7 that Hooverdid not object or say anything when it was agreed thatthe union security clause and the probation clause wouldbe modified to read 60 days, that at the end of the September 13, 1985 negotiating session there were a numberof specified contract provisions still left on the table andthatHoover requested him to send a copy of the trustdocument governing the pension plan to Hoovers attorney, Lambert for his review 8Hoover testified that he said a few things at the September 13 meeting and it was either at this meeting orpossibly at the first on September 5 that he said something about the union shop clauseand [i]twas pushedto the side, it was treated like a joke " Hoover could notrecall specifically what was resolved at the first two negotiating sessionsWith a cover letter dated September 25 1985 Fowbleforwarded the declaration of trust for the pension plan toLambert (G C Exh 5 )The next negotiatingsessionwasheld on October 7,1985 Present were Hoover Fenters, Botta, Fowble, andRhodesWith respect tothismeeting,Fowble testifiedthat all outstanding issues were settled and the parties`reached a final agreementHe believed that whenFenters agreed to each provision in Hoover s presencewithout his objection that the agreement was final and6 In its proposal the Employer specifically reserved the right to add todelete from or otherwise modify these proposals at any time during negotiationsThe Unions proposal contained similar language7On theworkingcopyboth the provision dealing with the union secunty clause and the probationary penod are marked9/13Fowbletestified that the9/13along withOK signifies agreement reached between the Union H R M and the Employer on these provisions on thatdate8 Fowble testified that this was the first time Lambert s name came upin negotiations that up to this point he was never told Lambert playedany kind of a role in negotiations and that he believed that he was negotiating with all the authorities necessary to commit to a contract CHAMBERSBURGCOUNTY MARKETbinding on the Company, that at the conclusion of themeeting everyone shook hands9 and it was determinedthatH R M would prepare the final documentand mailit to both parties who were to review it for errors InFowble's opinion the Employer agreed toa pension planon October 7 1985, that duringthis negotiating sessionthe Employer did not reserve any decision about thehealth and welfare package, and that the extent of vacations andthe overtime rate to be paid certain employeeswere not openissues atthe end ofthis negotiating sessionRegarding the October 7, 1985 negotiatingsession,Fenters testified that at thissession,as with the other sessions,when he agreed to a proposal at the table Hooverwas present and he, Fenters, would consult with Hoovereither at the table or in the hall or before themeeting,before acknowledgingagreementFenters also testifiedthat the general rule of his relationship with Hoover wasthat he wouldget an agreementfrom Hoover before he,Fenters,would agree to anything with the Union, thatonly a part of the union shop provision, article 2 2, wasin issue,namely,[t]ime frameof when they wouldbecome eligible to join theunion" Fenters testifed thatthe Employer's counterproposal of 60 days for the unionshop provision was agreed to by the Union in Hoover'spresence, that the 60 days also applied to the probationary provision and therewas a meetingof minds as theperiod of time that both the union shop provision andthe probationary period would apply Fenters was onlyinformed that the only aspect of the union shop provision thatwas in issuewas the particular period applicable and this is all he spoke about, that Hoover never toldhim that there was an objection to there being a unionshop at the involved store, that in his mind he knew thatHoover had agreed to a union shop, and the only question he discussed with Hoover was what period of timeshould apply to the union shop provision Fenters saidno one ever proposedto eliminate the unionshop altogether at the table He is certain that on October 7, 1985,the parties had agreed to all thelanguage inthe unionshop provision, article 2 2, and that on October 7 1985therewas complete agreement on all the outstandingissues except the pension 10 At the conclusion of the session Fenters asked Fowble 'do we havean agreementand Fowble said yes and then everyone includingHoover, shook hands, that the pension issue was resolved shortly after October 17, 1985, that with the resolution of the pension question the parties had reached afinalunconditional agreement and that arrangementswere made that Fowble and Hoover would subsequentlyget together and go over the agreement for typographi9 Fowble testified that he did not recall shaking hands with these mdividuals at the conclusion of the prior negotiating sessions10 Botts s notes of the session regarding the holiday week provisionshow that the parties agreed to time and a half rather than double timeand under sec 14 1 Benefits Botts s notes show 2 weeks vacation after3 years andomit3 weeks after 8 years Fenters testified that on October7 1985 the parties agreed to 2 weeks vacation after 3 years continuousserviceHe also testified that during a holiday week overtime at time anda half would be paid after 32 hours work and that notwithstanding thatnone of these agreements were ever included in the written documentsagreement was reached on them at the table659cal errors,grammaticalerrors or what have you" beforeitgot punted up in final formBotta, who at the time of the trial here had become apracticingattorney, testifiedregardingtheOctober 7,1985 negotiating session that the final understanding withrespect tovacationswas 2 weeks after 3 years and a 3week vacation was omitted during the term of the agreement Botta alsostated the parties agreedat this sessionthat the holiday week provision would be 32 hours withtime and a halfHoover testified that at the end of the October 7, 1985session certain items remainedopen, namely,pension,health care, overtime on holiday weeks, successorship,and perhaps one or two other pointsWith respect tothis session he also testified that at the end of this meeting it washis understanding that regarding vacation itwas 1 week, 1 year and that was it At that point, he hadnot agreed to 2 weeks' vacation And that while he andFowble shook hands at the conclusion of this meetingthey also shook hands after the two priorsessionsHoover said no later meeting was scheduled at that timeand "typically we did not schedule anothermeeting atthe end ofa negotiating session'Hoover stated that regarding pension and health and welfare, the Union wasgoing to get copies of their programs for the Employerto review andHRM was to put together the package asthey understood it and give it to me to review " He didnot believe that there was a binding contract at the endof the October 7, 1985 session Hooversaid,I felt therehad to be anothermeeting,there was no doubt in mymind there was going to be anothermeeting'and that 8to 10 years ago he personally negotiated a labor contractiOn rebuttal Fowble, with respect to the October 7,1985 session,testified that at the end of thesessionFenters asked ifwe havean agreement'and whenFowble said yes he shook Fenters' and Hoover s handsHe did not recall shaking their hands at the end of theprior two sessions Fowble felt that the pensionissue wasresolved on October 7, 1985, because the amount involved namely 15 cents was agreed to and the onlythingHoover was concerned about was his withdrawalliability and that is why he wanted his attorney to lookat this aspect of the plan Fowble stated that subsequentlywhen there was a problem with the pension documents he inorder to avoid further delay, dropped thepension proposal in late October 1985, and with theagreementof the Employer had the 15 cents put intowages t iWith a cover letter dated October 11 1985 Botta forwarded a document titledCONTRACT AGREEMENTS to Fowble (G C Exh 6) In the letter Bottaindicated that he had sent a copy to Hoover for hisreview, and that he, Botta, was awaiting a response fromHoover and his attorney regarding the pension planFowble telephoned Botta to point out some errors in thedocument and H R M agreed to the modifications Thedocument contains the following on page 1 thereof '5" With a coverletterdated October 9 1985 Lambert returned thedeclaration of trust to Fowble indicating that it was incomplete andpages were outof order 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDArt2 2 Union ShopChange the thirty first (31st) day tothe sixtieth (60th) dayWith respect to General Counsels Exhibit 6, Fenterstestified that regarding vacation it states onlyOmit (3)weeks vacation after eight (8) weeks [sic] of continuousservice " He specifically recalls that the agreement at thetablewas 2 weeks after 3 years Fenters also said thatH R M handles in excess of 250 contracts a year and utilizes a word processor, and that is where the errors occurredHe said that the document, regarding holidayweek, does not state 32 hours, but rather readsRemainsthe same' which refers to the Employer s original proposal (G C Exh 3), and refers which speaks to 40 hoursFowble received the following letter dated October17, 1985 with an attachment from BottaRe Chambersburg County MarketDear RussEnclosed you will find corrections for CHAMBERSBURG COUNTY MARKET s wage ratesThe correction which I have found is to change thethirty (30) day probationary period to our agreedsixty (60) day probationary periodIunderstand that James Hoover s attorney hasrequested additional information regarding yourPension Fund Thisremainsthe only issue that isopenShould you have any questions, I will be pleasedto answer themThe enclosedCONTRACTAGREEMENTS repeatthe alleged errors described in the next paragraphWith a cover letter dated October 30, 1985,Fowbleforwarded a synopsis of the health and welfare benefitplan for the Chambersburg County Market (G C Exh9)On November 4 1985 Botta forwarded the followingletter(G C Exh 24)to HooverDear JimI have enclosed a completed contract which bothparties have collectively agreedAlso you will finda drafted Agreement which I would ask you to signalong with Russ Fowble after the two of you haveinitialled each pageShould you have any questions regarding thecontract or the Agreement, please contact meThe attachment contained a union shop clause which referred to the 60th dayOn November 4 1985 Botta also forwarded the following (G C Exh 10)Re Chambersburg County MarketDear Mr FowbleEnclosed you will find the collective bargainingagreement which has been finalized in a contractformat I have also drafted an Agreement which Iwould ask each party to sign after your review ofthe contractShould you have any questions regarding thecontract or the Agreement please feel free to contact me 12With respect to his above described November 4, 1985correspondence Botta testified thatA See, because I wasn t part of all the negotiating sessions, I think it needs to be explained that ourcompany dust finished the negotiations for Cumberland County Market which sounds similar to ChainbersburgCountyMarketThey re both CountyMarkets they both start with Cs and there wassome kind of misunderstanding, whenever this contract was put together for those reasons I would sitdown at the word processor and say okay, to mysecretary, are you ready to put together the contracts that we have so far for Chambersburg and Iremember her, you know, getting that confusedwith Cumberland County Market And, so, whenever they were put together, and because I was notpart of the full negotiating sessions, that s-this iswhy there was some misunderstandings of whatwe re discussing here today with the forty hour bidin and the other matters of vacationQ So, did you call Mr Hoover or did he callyou?A Well, I received phone calls after-after I puttogether the orig-the very first-Q OkayA - contract of November 4th Okay I put ittogether with my secretaryMr Fenters was not inthe office, that was to be held for Mr Fentersreview, but it went through the mail Since it wentthrough the mail,Mr Fenters was not able toreview it, therefore, there was these misunderstandrags that we had And so I would receive phonecalls from Mr Fowble and I notified Mr Hooverthat there was going to be changes to be made andthat swhy the arangements were made for MrFowble and Mr Hoover to de-initial all of thoseArticlesQ All right But I m saying between October17th and November 4th your deposition says thatyou had a number of phone conversations with MrHooverA There s no question about itQ Okay And did you review the contents ofthe November 4th document that you were assumedto be mailing to him during those conversations?A The full contents I did not go over fully Iwent over those items and I notified Mr Hooverthat it had gone out without the appropriate reviewwith the chief negotiator from our company And,for him to look it over and to get back to me and12 Fenters testified that when the attachment to both November 41985 letters to the parties left H R M s office sec 13 2 referring to hohday week stated 40 hours and stated double time as opposed to time anda half and that the changes which appear were made after H R M mailedthe document Also sec 14 1 stated1week vacation after 1 year continuous service2 weeks vacation after 5 years continuous service CHAMBERSBURGCOUNTY MARKETthat,whenever the time came for him and MrFowble to review it toinitial it,so there was nomisunderstanding of any of the ArticlesQ And during those-IguessMr Hoover hadyour October 17th s document in hand during thatperiodDidhe raise questionswith you about thatdocument while you were compiling the November4th document?A NoQ Well, did he raise any questions with regardto the union security clause?A No, he didn tQ Okay Did the union ever request any substantive changes in the November 4th document toyou? The union, nowA The union-I got phone calls from MrFowble that there were some discrepancies that hehad and that I told him that I'd have to check withMr Fenters in order to reassure him of-that theywere agreed toQ Okay You're referring to the union securityclause?A No, I'm not referring to the union securityclause because I wasn t put on notice until November 11thQ Okay What are you referring to?A Well, there was-there was the forty tothirty two hour bit thatwas in questionand the vacation was in question and helped him clarify themQ Okay So, it turned out that these were justerrors and that s why he was meeting to correctthem with Mr Hoover?A Well, whether I could describe them as beingerrors or whether they were negotiated I had to bereassured because I was not, like again,Iwas notpart of all the sessionsQ OkayA DuringnegotiationOn redirect Botta testified that it is possible that remains the same" regarding section 13 2 refers back to theEmployers September 5 1985 proposal referring to timeand a half The same paragraph however, refers to 40hoursWith Hoover s permission 13 Rhodes posted the following notice, which was signed by Fowble in the involved store on November 4 1985To All Employees of County Market, Chambersburg, PADear EmployeeA special meetingis scheduled for Monday November 11, 1985, at 8 00 P M at the Holiday Inn,Chambersburg, PA at which time the NegotiatingCommittee for the Union will present the Employer s final offer for your new Contract for your acceptance or rejectionLooking forward to seeing you at the meeting13 Hoover first checked with Lambert661Hoover testified that he also called Fenters onMonday November 4 1985, and asked Fenters why theUnion was posting a noticewhen we didn t have acomplete agreement and Frank said don t worry aboutiteverything will be worked out 14The following Wednesday or Thursday, just before hereceivedBotta sNovember 4 1985 mailing, Hoover according to his testimony received a telephone call fromFowble who wanted to set up a date for a meeting Thetwo agreedon 11 amon November 11 1985, so thataccording to Hoover s testimony, everything could beironed out in time for the ratification meetingHooveralso testified that he told Fowble that he didn t knowwhy they were having a ratification meeting when wedidn t have this completed yet, and that there wereproblems with theagreementbecause I didn t feel thateverything had been worked outOn rebuttal, Fowble testified regarding the telephoneconversation described in the next preceding paragraphthat he did not say anything to Hoover about continuingnegotiations and Hoover did not say anything to himabout continuing negotiationsFowble did not recallHoover saying anything about not having a completeagreementor rushing the matter in light of the ratification vote, and also that Hoover did not say there wereproblems because there wereissuesthat were openRegardingNovember 11, 1985 Fowble testified thathe and Rhodes met with Hoover and a management representative in Hoover s store at about 10 am Fowblealso stated that between October 17 and the November11, 1985 meeting he did not receive notification fromHoover or anyone at H R M that there was a problemwith any of the provisions that had been agreed to previouslyHe said the purpose of the meeting was to correcttypographical errors, that this was the first time he metwith Hoover without Fenters being present that he andHoover made a number of corrections so that the document would reflect what had already been agreed andnonsubstantialchanges i e, the name of the owner etcinitialingthe provisions as they went along Fowble saidHoover refusedto initialthe union shop provision andthat he and Hoover discussed this matter by themselvesin the hall with Fowble saying it had never been a problem in negotiationsand they were not there to negotiate 15He stated Hoover ended the conversation indicatmg that 'it will be all right Lets just go back in andcontinue to go through the contract that section 13 2was changed to reflect the already agreed 32 hours thatfollowing the conclusion of the initialling of thedocument except for Article 2 2 Mr Hoover and I,againwentout in the hallway to discuss his objection, his problem with 2 2 Again I can t recall theexact conversation except for at the conclusion he14 Hoover received the health and welfare package the first week inNovember15 It was stipulated that his Union represented employees at Hoover sprior business and as indicated in fn 4 supra the pertinent collectivebargaining agreement contained a union shop clause On another occasionduring the November 11 1985 meeting Fowble reminded Hoover thattheywere not there to negotiate namely regarding sec 10 2 andHoover then initialed the provision 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsaid, look I don t have much of a problem with it,but I want to give my attorney the courtesy of aphone call, and 111 get back to you this afternoonAnd, with that assurance, I left,that Hoover called Fowble that afternoon and said thathe,Hoover, would not agree to the union shop clausebeing put in the contract He then called Fenters whosaid, `Well, you were supposed to meet this morning justto fix typographical errors This is the first I d heard itwas a problem , that Fenters said he would call Hoover,that subsequently Fenters called and saidhe had talked to Mr Hoover, he can t get him tomove, he does not understand He had never hearditwas a problem before this point, this day Hedidn t know that there was a problem with theunion shop He can t understand what s wrong withtheman He just doesn t understand He says I insorryFenters said that November 11, 1985 was the first timehe or any representative of the Union had heard thatthere was a problem with section 2 2, and that the employees ratified the agreementwith the union shopclause in itOn cross examination, Fowble testified regarding hisNovember 11, 1985 meeting with Hoover that it was nothis understanding that prior to November 11, 1985, the2 week vacation had never been resolved 16 Fowble saidthat with respect to the successorship clause, section 12Hoover on November 11, 1985 wanted it to extend onlyup to the date of any transfer and this change was madebut there was no negotiating over this,17 Fowble alsostated that during the ratification meeting he asked aboutthe union shop and he told the employees that there wasabit of a problem with that [b]ut I think we can get itresolved , and that he believed that he told the employees that Hoover had agreed to the union shop clause upto that morningRhodes testified that the notes he tookwere my ownpersonal notes for recall at negotiation sessions[a]nd as far as right now I'm not sure on some of theitems Some were very sketchy some were complete 1818 Fowble s negotiating notes do not reflect that Hoover ever agreedto 2 weeks after 3 years or that with respect to Sec 13 2 holiday weekthe parties agreed on time and a half before November 11 1985 On redirect he pointed out that he was the Union s chief spokesman and sometimes when he is engaged in negotiating things are left out of his notesRhodes was supposed to take notes which matter will be treated infra17 Fowble testified that par 9 of the onginal complaint issued in thisproceeding on September 5 1986 G C Exh 1(g) statesOn variousdates between September 1 1985 and November 11 1985 Respondentand the Union met for the purpose of engaging in negotiationsAsnotedabove theamended complaint alleges a full and complete agreement on November 4 1985 The onginal complaint also states that on orabout November 11 1985 the Union and Respondent reached full andcomplete agreement with respect to terms and conditions of employmentof the unit to be incorporated into a collective bargaining agreement between the Union and Respondent Fowble testified that the November11 1985 date in the original complaint is incorrect18 His notes do not reflect that any agreement was reached pnor toNovember 11 1985 regarding 2 weeks vacation or whether it wouldoccur after 3 or 5 years or whether overtime would be paid at the rate ofdouble time or time and a halfRhodes testified regarding the November 11 1985 meeting with Hoover that Fowble and Hoover they had already agreed on when an employee would be entitled to2 weeks' vacation, and on 32 hours with respect to holiday weekFenters testified, regarding the November 11, 1985Fowble/Hoover meeting that it was his understandingthat the meeting was for proofreading purposes only andnot for negotiations, that the corrections made at thatmeeting were merely corrections to reflect what the parties had agreed to at the table Fenters also said that November 11, 1985, was the first time he heard that Hooverobjected to the union shop provision 19 Hoover toldFenters on November 11 that some employees had approached him wanting to know why they had to join theUnion against their will and Hoover respected theirwishesFenter stated that is why Hoover would notagree to the union security clause, and that he calledFowble back and told him Hoover would not agree tothe union security clauseRegarding the November 11, 1985 meeting with theunion representatives,Hoover testified that he askedStoreManager Mike Shaffner to attendmore or lessjust to balance out the table I d never met with theUnion alone, I didn t feel comfortable doing itHoover said there was considerable discussion on thesuccessorship provision, 1 2, and Fowble did not want tochange it, that he refused to initial the union shop provisionbecause, probably from the middle of October on, Iwas, what I call barraged by employees asking meif they had to join the union They were voicingtheir objection to the union, and I just didn't feelthat I should have to force them to join a union ifthey didn't want to join itHoover had not agreed pnor to this meeting that theovertime in section 13 2 holiday week would begin after32 hours, that the time and a half was first agreed to atthismeeting and therefore the changes made in section13 6 were not merely typographical Before this meetingthere was no agreement for any more than 1 week s vacation after 1 year and he was surprised when he saw 2weeks vacation after 5 years The Employer s originalproposal, General Counsels Exhibit 3 proposed 2 weeksvacation after 5 years continuous service Hoover statedthat in a deposition he indicated that he had agreed toarticle 2 2 and then changed his mind about his previousagreement to article 2 2 on November 11, 1985 that hebelieved the language in the Employers onginal proposal reserving the right to amend modify or revoke allowed him to revoke his agreement to the union shopclauseon November 11 before the ratification voteHoover testified19 Botta also first learned of Hoover s objection on November 111985 Fenters testifiedthat dungnegotiations a question came up aboutwhether people who belonged to a religion that objected to unions wouldhave to join and it was concluded that they would but the moneys theycontributedwould go to a charity oftheirchoiceBotta corroboratedthisTo his knowledge no one of such a religious persuasion worked atHoover s store and the discussion was a general one CHAMBERSBURGCOUNTY MARKET[T]he main reason I changed my mind on theissue was, my employees objected to itQ How did they know what was in the proposedcontract?A They wanted to know, if the union came in ifthey had to join the union And, I told them, as itstands right now, yesQ So, you were talking directly to the employees about what was on the table?A No, sir If they asked me that specific question, I gave them that answerQ Well, then youranswer to me is,yesTheyasked you questions about what was transpiring atthe bargaining table and you answered themA They didn t ask me questions, they asked methat specific, one questionQ How many employees asked you that question?A I don't know exactly, at least a dozen Now,when I say a dozen, let me qualify that, that doesn tmean that a dozen people voiced their objection tome personally But, I heard through my managersat the store, of at least a dozen people were upsetA We he and the employees didn t discuss a ratificationmeetingQ But, you knew there was one?A I knew that sooner or later there had to beoneQ Instead, you decided, on the eve of the ratification meeting, that you were going to revoke whatyou had previously agreed to Correct?A I don t know if it s fair to say that I decidedon the eve but it was the eleventh hour, but at thesame time, I in not the guy that set that meeting upQ But, the first time you told the union or HRMthat you had made up your mind-A That s correct, we re not going to argue aboutthatQ Okay Was November 11th? Correct?A That's right That s rightQ OkayQ And it is also a fact, is it not that is the onlything in your own mind that stands between youand a contract with this Union, everything else isresolved, even in your own mind?A [No response]Q As of November l lth?A As of the end of our meeting on November11th, yesQ Okay So this is the one and only thing inyour mind at least that stands between you signingthat agreement voluntarily correct?A YesShaffner20 testified with respect to the November 11,1985 meeting that he could not remember the specifics of663what was discussed, and that it is possible the give andtake that occurred at the meeting related to what eachside believed had been agreed to previouslyOn November 12, 1985, Fowble forwarded the following (G C Exh 12) to FentersDear Mr FentersIt has been brought to the attention of the Unionthat certain employees employed by County MarketsChambersburg are being scheduled to worksplit shifts by mutual agreementThe Union fully expects that those employeeswho, by mutual agreement are working split shifts,will continue to do so, and the practice of scheduling split shifts will be eliminated by attritionIt is also the understanding of the Union that certarnpart time employees have been assigned towork in excess of 30 hours per week The Uniondoes not expect that any of those employees willhave their hours reduced by virtue of the ratification of the contract Those employees who havebeen assigned to work more than 30 hours per weekwill continue to do so, and this practice also will beeliminated through attritionPlease indicate your concurrence with this understanding by signing and returning a copy of thisletter to the Union officeFor the CompanyFor the UnionWhile Fowble signed on November 12, 1985, the Company never signed this documentOn November 12 1985, Fowble sent the followingmailgram to FentersPLEASE BE ADVISED THAT THE FINAL PROPOSAL WERECEIVED FROM YOU ON NOVEMBER4,1985HASBEEN PRESENTEDTO THE EMPLOYEES OF COUNTYMARKET CHAMBERSBURGPENNSYLVANIA ON NOVEMBER 111985AT WHICH TIMETHE MEMBERSHIPAPPROVED AND RATIFIED YOUR FINAL PROPOSALPLEASE IMMEDIATELY IMPLEMENT THE AGREEMENTIN ITS ENTIRETYOn November 15, 1985 Fowble and Fenters met andboth initialed and dated the contract (G C Exh 15 (in itsfinal formwhich included section 2 2, the union shopprovision, and which involved a 3 year termOn November 18, 1985 Fenters forwarded the following,General Counsels Exhibit 25, to HooverDear SirEnclosed isa copy of thetelegram received fromRuss FowbleAlso enclosed are two copies of your contractPleasesign both of them,retain onefor your fileand reference,and returnthe second copy to thisofficeSubsequently, Hoover forwarded the following document(G C Exh 14)20 He no longerworked forRespondent at the time of the trial hereMEMORANDUM 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNovember 29, 1985To Russell J Fowble U F C W 1357 and Employees of Chambersburg County MarketFrom James C Hoover PresidentReference Contract NegotiationsIn reference to the status of contract negotiations,Russell J Fowble and I last met on November 11,1985, at which time we reviewed our respective positions concerning the contract negotiationsAt thattimewe reviewed a proposed written contract,paragraph by paragraph, and appeared to reach anagreement in principle subject to employee ratification on all points except over theUnion Shop requirement designated as Article 2 2 All other partsof the proposed written contract were initialled byusThe company has objected and continues toobject to the union shop requirements and will notagree to a contract containing this clauseWestrongly believe in the principle of free choice, thatis,that the employees themselves should have theright to decide whether to join the union or not tojoinAt no time will we, or can we under law, influence this decision, but we still believe that thechoice should be personal to the workerIt is my understanding that the proposed contracthas been presented to the employees for reviewThe proposed contract is also available for inspection at the store officeWe await your response andare hopeful that we have arrived at an agreementthat can be immediately implementedOn December 6, 1985, Fowble forwarded the followmg letter(G C Exh 16)Dear Mr HooverLocal 1357 Representatives of employees employed at County Market had negotiated in goodfaithwith authorized representatives of CountyMarket and reached agreement on a Collective Bargaining Agreement This Agreement was ratified bythe membership affectedWe are given to understand that you have failedto implement the terms and conditions outlined inthisAgreementWe expect that you will immediately and retro actively place this Agreement in fulland complete effect This includes, but is not limitedtowage increases and fnnge benefitsIf you have any questions please call me directlyLambert responded by letter dated December 10, 1985(G C Exh 17)as followsDear Mr FowbleJames C Hoover, President of Hoover Enterprises Inc, d/b/a Chambersburg County Market,has provided me with a copy of your letter of December 6, 1985 and requested that I respond to yourcommentsMr Hoover met with you on November 11 1985concerning the contract negotiations and, at thattime, both of you reviewed a proposed written contract and appeared to agree upon all points in thewritten proposal except one, theUnion Shopclause designated as Article 2 2 therein To signifythis understanding, each of you initialed all remainmg parts of the proposed written agreementYou indicate thatThis Agreementwas ratifiedby the employees If the proposed written agreement was ratified by the employees without theUnion Shop Clause, then we do indeed have mutualassent and a formal contract, although we have notbeen so informed If this is the case, we apologizefor any misunderstanding and we will immediatelyand retroactively accord full faith and credit to theAgreement, including, but not limited to, the wageincrease and fringe benefitsOn the other hand, if the employeesratifiedtheproposed written contract, with the Union ShopClause in place having been informed that management agreed to the provision no agreement hasbeen reached and a very serious misrepresentationand violation of law has occurredKindly set the record straight If we indeed havean agreement we stand ready and willing to immediately implement [retroactively to the date of ratification] the terms of the agreement [Emphasis inoriginal ]On the date specified the following (G C Exh 18)was forwarded by Fowble and RhodesDecember 13 1985To All Employees of County Market, Chambersburg PennsylvaniaDear Brother and SisterLocal 1357 negotiated and you ratified a contractwith your Employer The Employer is nowattempting to avoid his responsibilities under thisAgreementEvery Official of Local 1357 is committed tomaking sure you receive each and every benefit dueto you under your contractWe will do all in ourpower to accomplish this and are currently workmg to have you receive your wages and other benefitsEnclosed you will find a copy of a letter sent toMr James Hoover about thisIf you have any questions do not hesitate to contactme Together we will be successful and youwill receive your proper wages and benefitsRhodes gave the following testimony about a conversation he allegedly had with Hoover `in or around December 1985A Went in his office, and I asked Jim, I said, JimI said,what is the problem And, Jim said what doyou meanI saidJim,what's-what s the-what sthe big deal about the union security clause I said,you never had a problem before I said, it wassomething that was negotiated I said and you CHAMBERSBURGCOUNTY MARKETagreed upon it on the 7th He said, well, he saidI in sure there isn t going to be a problem on it Hesays, I don t think there will be a problem on it atallAnd, I said, okay Jim, thanks And then I leftAssertedly,Rhodestold Fowbleabout the conversationFowbledid notcorroborate thisWhen asked about this alleged conversation HoovertestifiedA It was hard for me to stay in my chair at thatpoint because I ve never, since I ve come to Chainbersburg,met privatelywith anyone from theUnionQ Did this meeting occur?A No, sirQ Did you ever make such a statement to GrantRhodes?A No sirOn cross examination Hoover testifiedQ Okay I think we re straight on that Now,you-I think at one point you indicated that youhad never met privately with the union In fact, youmet privately with Mr Fowble with regard to thecard check, isn t that correct?A No sir What I said was, that after formal negotiations started, I d never met privately with amember of the unionAs set forth in paragraph 16 of the amended complaint, on January 22, 1986, the Union filed a complaintinCivilAction No 86-0406 against Respondent in theUnited States District Court for the Eastern District ofPennsylvania (G C Exh 19) claiming that there was avalid and binding contract 21Rhodes testified that following the filing of this actionon January 22, 1986 Hoover did not notify the Unionthat he would agree to the union shop clauseRhodes also testified that in and around March 1986he had the following conversation with Hoover at the involved storeAnd I had, basically asked Jim the same questionJim, on-in December you assured me there wasn tgoing to be a problem What is the problem nowJim Isaid it s been a couple of months,and I said,you know I said I just can t understand you AndI said, you re-I said what the world are you holding up everything for And Jim says, Grant, hesays,I-again,Iwill assure you there wont be aproblemAnd with that we broke off the conversation21WhileIwouldnot admit into evidence here the transcript in thatproceedingRespondents rejected Exh 2 (A nonjurytrialwas held onOctober 14 1986)and while I would nothold the recordhere open toincorporate the final orderof the courtin that proceeding I will takeofficialnotice ofthe court smemorandum and order datedFebruary 271987 a copy of which wasattached to the ChargingParty s oppositiontoRespondents motion to reopen the proceedingsto receivethat decisionThe General Counsel also opposedthemotionIn view of thisactionRespondents aforestated motion to reopen is denied665Rhodes testified that he also told Fowble about this conversationwithHooverFowble did not corroboratethis 22With respect to the alleged conversation described inthe next paragraph, Hoover testifiedA I in not saying that I didn t see Rhodes inMarch he may have been in the store but I nevermade that commentQ And,in the Federal Court proceedings, hadyou denied that any contract existed?A YesTestifying herein Fowble answered no' to the following questionQ At any time during May of 1986 or prior toMay of 1986 or since May of 1986, has the unionever received any notice or opportunity to bargainwith respect to various pay increases at the Chambersburg County Market with respect to Sundayand night pay differentials, with respect to holidaypay, or the employers providing one week's vacation after one year of service or changes in medicalinsurancecoverage with respect to the employeesthat you represent?On August 15, 1986, Fowble sent the following mailgram (G C Exh 20) to HooverMR HOOVER THIS IS PART OF OUR CONTINUINGDEMAND THAT YOU PROPERLY SIGN THE AGREEDUPON CONTRACT BETWEEN LOCAL 1357 ANDHOOVER ENTERPRISES INC TRADING AS COUNTYMARKETWE HAVE BEEN CONTINUOUSLY DEMANDING YOUREXECUTION OF THE AGREEMENT SINCE NOVEMBER1985AND YOUR OBLIGATION TO DO SO AND TOPROPERLY HONOR THE TERMS CONTINUESAnalysisSection 8(a)(5) of the Act states that it is an unfairlabor practice for an employer to refuse to bargain collectivelywith the representatives of his employeesAnd Section 8(d) of the Act states that for purposes of Section 8to bargain collectively is the performance of themutual obligation of the employer and the representative of the employees toexecuteawrittencontract incorporatinganyagreementreached if requested by either partyHoover s representatives in the involved negotiationsassert that there was an agreement before the above describedNovember 11 1985 meeting The union representativeswho participated agree The only participantin the negotiations who disagrees is Hoover He claims22 It was stipulated that the depositions given by Fowble and Rhodeson August 6 1986 regarding the action described in fn 21 supra do notmention the above described alleged Rhodes/Hoover December 1985 andMarch 1986 conversations 666DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat the November 11 session wasa negotiatingsessionnotwithstanding the fact that he agreed to the meetingknowing that the people he hired to negotiate for himwere not going to be present The person Hoover askedto attend the meeting with him, Shaffner, did not corroborate Hoover s position Changes were made in thedocument utilized during the meeting Such changes,however, did not result in a negotiating session takingplace Such changes were for the most part correctionsor dealt with form and not substance To the extentHoover asserts the contrary, he is not creditedHoover himself conceded that on November 11, 1985,he revoked what he had previously agreed to, namelythe union shop clause, and that as of the end of the meeting on November 11 the only thing that stood betweenhim and signingthe agreement voluntarily was theunion shop clauseHoover claims he believed that thelanguage inthe Employers original proposal reservingthe right to revoke allowed him to revoke his prioragreementto the union shop clause before the employeesratified the agreementUnlikePipeLineDevelopmentCo272NLRB 48(1984) there were no changed circumstances here Afteragreeingto the union shop clause Respondent did not expenence organizational or operational changes that itmight argue justify a change in its positionIn thistype of case there can be a meeting of themindsnotwithstanding the fact that Hoover did not signthe agreementAs stated by the administrative lawjudge, and affirmed by the Board inPepsi Cola BottlingCo, 251 NLRB 187 at 189 (1980)the General Counsel correctly observes the Boardisnot strictly bound by the technical rules of contract lawN L R B v Donkin s Inn Inc,532 F 2d138, 141-142 (9th Cir 1976) Consistent therewith,in a rulingwhich I find not materially distinct fromthe issue framed here, the Board held that an employer violated Section 8(a)(5) of the Act by its refusal to enter a written agreement based on its previously made complete contract proposal acceptedby the Union but only after the latter had rejectedthat offer on two prior occasions SeePenasquitosGardens Inc,236 NLRB 994, 995 (1978) enfd 604F 2d 225 (9th Cir 1979) As I understand the precedent of the Board, a complete package proposalmade on behalf of either party through negotiationsremains viable, and upon acceptance intotomust beexecuted as part of the statutory duty to bargain ingood faith, unless expressly withdrawn prior tosuch acceptance, or defeased by an event uponwhich the offer was expressly made contingent at atimeprior to acceptance Respondent in the instantcase took no such steps and when the Union abandoned all collateral demands, and elected to acceptthiscomplete package, a bindingagreement wasconsumate Respondent violated Section 8(a)(5) and(1) by refusing to execute a signed contractThe parties had an agreement before November 11,1985By refusing to sign and execute theagreement,Hoover violated the Act Respondentarguesthat the 6month statute oflimitationsset forth in Section 10(b) ofthe Act is a bar in that the statute provides,inter alia,thatno complaintshall issuebased upon any unfairlabor practice occurring more than six months prior tothe filing of the charge with the Board and the service ofa copy thereofThe initial charge here was notfileduntil July 21, 1986 The General Counsel arguesthat a subsequent refusal to sign a labor contract withinthe Section 10(b) period constitutes a continued refusalto bargain violation even if the initial refusal is outsidethe 6 month statute of limitations 23As stated inChesapeake & Potomac Telephone Co,259NLRB 225 at 230 (1981)The Board s theory ofcontinuingviolationshas been upheld by many circuit courts of appealsInternationalUnionUnited AutomobileAerospaceand Agricultural ImplementWorkers of AmericaAFL-CIO v NL R B,363 F 2d 702 706-707 (D CCir 1966),N L R B v Joseph T Strong d/b/aStrong Roofingand InsulatingCo,386 F 2d 929,930-931 (9th Cir 1967) reversed on other grounds393 U S 357 (1969),J Ray McDermott & Co IncvNLRB,571F 2d 850, 858 (5th Cir 1978),NL R B v Basic Wire Products Inc,516 F 2d 261267-268 (6th Cir 1975) But its support has been farfrom universalNLRB v ServAll Co,491 F 2d1273, 1275 (10th Cir 1974),NLRB v McCreadyand Sons Inc,482 F 2d 872, 875 (6th Cir 1973)NLRB v Field & Sons Inc,462 F 2d 748 750-755(1stCir1972),(rationalequestioned inMcCready), General Marine Transport Corporation vNL R B,619 F 2d 180,186-188(2d Cir 1980) It isclear that,untilthis conflict is revolved by the Supreme Court I must applyBoard law and dismissthe instantdefenseCapitolFoodsIncd/b/aSchultes IGA Foodliner, 241NLRB 855, 856 (1979)Another casecited byRespondenton briefcan be addedto those that question the Board s position namely,NLRB v Al Bryant Inc,711 F 2d 543 (3d Cir 1983)Nonetheless I am bound by Board law ConsequentlyRespondents 10(b) argument must failSimilarly,its res judicata,collateral estoppel and claimpreclusion argument must fail As the court points out inthe related civil action described in footnote 21 supracases involving allegedly improper refusal to finalize a collective bargaining agreementwhichthe present case exemplifies,can best be addressedin the pendingNLRBproceeding I conclude thatthis action is premature at best, and that this courtshould defer to the primaryjurisdictionof theNLRB Plaintiff's complaint will therefore be dismissed,without prejudice to reinstatement aftercompletion of the administrative proceeding23 The General Counsel s concealment argument has no ment in thatRhodes testimony regarding his meetings alone with Hoover in andaround December 1985 and March 1986 is incredible CHAMBERSBURGCOUNTY MARKETRespondent admits that on or about April 15, 1986, itwithdrew its recognition of the Union as the exclusivecollective bargaining representative of the unit, and thatin or about May 1986 it implemented specified changesin the terms and conditions of employment because recognition had been withdrawn, the Union was not notifiedof these changes and afforded an opportunity to negoti-ate and bargain Respondent's counsel points out thatHoover withdrew recognition of the Union after receiptof a petition signed by a majority of the employees thatthey no longer desired the Union to serve as their bargaining representative If the Union had, in fact, lost thesupport of a majority of employees, that loss of supportwas the direct result of Respondent's above-describedunfair labor practiceAs pointed out inMark TwainMarine Industries,254 NLRB 1095 at 1114 (1981), 'Respondent is precluded from utilizing the fruits of its ownviolations, as a defenseIt follows, therefore, that Respondent also violated theAct by making the aforementioned changes withoutnotice to the Union and affording it the opportunity tobargainCONCLUSIONS OF LAW1Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2The Unionis a labor organization within the meaning of Section 2(5) of the Act3Respondent violated Sections 8(a)(1) and (5) and8(d) of the Act by, without justification, withdrawing apreviously agreed to collective bargaining proposal, byfailing and refusing to execute a written contract embodying a full and completeagreementreached by it andthe Union, by failing and refusing to abide by the collec667tive bargainingagreement,by withdrawingitsrecognitionof the Union, and by implementing specifiedchanges in terms andconditions of employment withoutprior notice to the Union and without having affordedthe Union an opportunity to negotiateand bargain4 The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engagedin certainunfair labor practices within themeaning ofSections8(d) and 8(a)(1) and(5) of the Act, it shall be recommended that Respondent cease and desist therefrom andtake certain affirmative actionRespondent shall be required to recognize UnitedFood and Commercial Workers International Union,Local 1357, AFL-CIO-CLC, and to execute and giveeffect to the collectivebargaining agreementin questionas of January 21 1986,24 and to make the involved employees whole for any loss of earnings or other compensation they may have suffered by the unlawful refusal toapply the appropriate collective bargainingagreement,with interest as authorized byNew Horizons for the Retarded,283 NLRB 1173 (1987)[Recommended Order omitted from publication ]24 General Counsel indicated that the only reason the complaint allegesthat the Union filed the civil action described in In 21 supra is for thelimited purpose of showing a continued demand with the sixty-thepending period that s itWhile as pointed out by Respondent on briefthe Union s filing the January 22 1986 complaint would not toll the statute of limitations it would constitute a demandWhen Respondent failedand refused again to execute a written contract it again violated the Acti